Almand, Justice.
The effect of the act approved February 9, 1949 (Ga. L. 1949, p. 403), is to increase the salaries of the Judge, Clerk, and Sheriff of the City Court of Savannah, and to provide that all of the salaries as fixed by the act shall be paid by the Commissioners of Chatham County out of the treasury of the county. The sole question for decision is whether these increases in salaries could lawfully be made effective by the board to the defendant officers who were in commission at the time the act became effective. Art. 3, sec. 11, par. 1 of the Constitution of 1945 (Code, Ann., § 2-2301) provides: “The General Assembly may, at any time, by a majority vote of both branches prescribe other and different salaries for all of the elective officers provided for in this Constitution, but no such change shall affect the officers then in commission.” This question is controlled by the ruling of this court in Houlihan v. *734Atkinson, ante, 720. It follows that the trial judge did not err in holding that said act was applicable to the defendant officers in commission at the time the act became effective.

Judgment affirmed.


All the Justices concur.